Citation Nr: 0017015	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  91-12-289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
March 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from February and July 1989 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In July 1991, the 
Board remanded the veteran's claims of entitlement to service 
connection for lumbosacral strain and bilateral shoulder and 
knee disabilities.  In December 1998, the Board denied his 
claims for service connection for bilateral shoulder and knee 
disabilities and remanded the claim of entitlement to service 
connection for lumbosacral strain to the RO for further 
evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran currently has any lumbar spinal pathology 
or lumbosacral strain.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for lumbosacral strain.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for lumbosacral 
strain.  The legal question to be answered, initially, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  To that end, however, the Board remanded the 
veteran's claim to the RO in July 1991 and December 1998, to 
afford him the opportunity to undergo further VA examination 
and submit additional evidence in support of his claims.  He 
did not respond to the RO's request to provide new evidence, 
the examination reports and other evidence received by the RO 
are associated with the claims file and, as will be explained 
below, the Board finds that this claim is not well grounded.

Factual Background

On an August 1977 report of medical history completed at the 
time he was examined for entry into service, the veteran 
checked no to having recurrent back pain.  Musculoskeletal 
and neurologic abnormalities were not described on 
examination and he was found qualified for active service.  

Service medial records dated in October 1978 reflect the 
veteran's complaints of chronic back pain and the pertinent 
assessment was back pain.  In November 1978, clinical records 
show that he complained of back pain.  There was no swelling 
noted, no report of bruise, his posture looked good and the 
assessment was low back strain.  Whirlpool treatment and 
analgesic medication were prescribed. 

On an April 1982 report of medical history, completed when 
the veteran was examined for reenlistment, he checked no to 
having recurrent back pain.  A musculoskeletal abnormality 
was not noted on the examination report.

According to a March 1988 note, x-ray results (evidently of 
the veteran's cervical spine) showed straightening secondary 
to muscle spasm or positioning, mild to moderate degenerative 
joint disease of the right C4-5 oncovertebral 
(uncovertebral?) joint encroaching into neuroforamen 
anterior, an osteophyte at C5 and an old fracture of tip with 
no new fracture or deformity.  A magnetic resonance image 
(MRI) of the veteran's cervical spine was recommended.  On a 
report of medical history completed at the end of March 1988, 
at the time he was examined for discharge, the veteran 
checked yes to having recurrent back pain and the examiner 
noted that low back pain was marked that was not considered 
disabling.  X-ray examination was noted as normal.

Post service, the veteran, who was 28 years old, underwent VA 
examination in June 1988.  He said that in approximately 1980 
he hurt his back while moving boxes and that the next morning 
all the muscles in his back tightened up, although that later 
disappeared.  He currently experienced back muscle tightening 
and took pain medication.  The veteran had chiropractic 
treatment that provided some relief.  Back examination 
revealed no loss of range or motion due to pain or 
discomfort.  The pertinent diagnosis was lumbosacral strain.

The veteran was examined by VA in August 1989 and complained 
of upper and lower back pain.  A back disorder was not 
diagnosed.  

At his March 1990 personal hearing at the RO, the veteran 
testified that in 1978, while in high school and trying to 
keep in shape in the Navy fitness program, he road a bike and 
felt as if he strained his lower back and shoulders.  He saw 
a doctor who told him to stop doing his workouts and his back 
did not bother him until he experienced back muscle 
tightening that he attributed to walking and sleeping on 
steel on board ship.  Further, he indicated that while in 
service he was a night baker and senior cook on a ship that 
hit rough seas and he slid underneath the steel counter and 
caught his back on the counter, but thought the incident was 
not recorded.  Currently, his back locked up when he tried to 
move and he described constant, not steady, back pain with 
limited mobility.  He took aspirin for his back pain.  

In a March 1990 statement, E.S.B., D.C., a chiropractor, said 
he saw the veteran in July and November 1989 for a work-
related accident in July.  The veteran complained of severe 
neck and shoulder pain that radiated down his arm.  The 
veteran reported sustaining a minor neck injury prior to 
entering service.  Post service, he worked for two companies 
that required using heavy equipment, such as truck driving 
and fuel hose handling.  Diagnoses included cervical 
torticollis and polymyositis and brachial neuralgia.

In April 1990, the veteran underwent VA examination and 
complained of pain and stiffness in his neck, shoulders and 
back.  The veteran reported pain and tenderness over the 
lumbosacral spine with radiation, pain and numbness down both 
legs and said he took Motrin for the pain.  On examination of 
the lumbosacral spine, there was tenderness over the upper 
portion over L1-2 with normal reflexes and some limitation of 
motion with forward flexion.  X-ray examination of the 
lumbosacral and cervical spine was normal.  Pertinent 
diagnoses included the need to rule out intervertebral disc 
syndrome with radiculitis of the lumbar spine and the 
examiner recommended that the veteran should be evaluated by 
an orthopedist.

An April 1992 VA orthopedic examination report reflects that 
the veteran was 5'10" inches tall and weighed 279 pounds.  
He gave a history of developing low back pain in 1978 after 
riding a bicycle while in service and received outpatient 
medical treatment.  Examination revealed that right straight 
leg raising to 40 degrees caused low back pain and there was 
tenderness to palpation over the lumbar spine.  Active 
flexion of the veteran's trunk was limited to 60 degrees and 
there was fair progression of movement of his spine.  X-ray 
examination of the lumbosacral spine revealed Schmorl's node 
formation, lower thoracic and upper lumbar levels with mild 
degenerative spurring at the L-5 level.  The assessment 
included diskogenic disease of the lower thoracic and upper 
lumbar spine and upper lumbar spine degenerative arthritis.

A June 1994 VA special orthopedic examination report includes 
the veteran's complaints of stiff and sore shoulders, neck 
and lower back.  He lost forty pounds in the last year and 
his knees felt better.  Examination revealed full range of 
cervical motion with tenderness to the touch in the whole of 
the spine and no deformity.  The VA examiner concluded there 
was no evidence of any gross functional disability to the 
veteran's spine.

In August 1996, the veteran underwent VA orthopedic 
examination by two board-certified orthopedic surgeons who 
reviewed the veteran's service and post service medical 
records.  He reported intermittent back pain, but nothing 
serious and tended to minimize these complaints at that time.  
The veteran weighed 255 pounds and had normal gait.  
Dorsolumbar rotation was limited to 35 degrees, bilaterally.  
Lateral flexion was to 40 degrees, bilaterally, forward 
flexion was to 70 degrees and extension was to 20 degrees.  
There was some tenderness on palpation at L2-3 that, the 
examiners commented, was commonly seen in overweight 
patients.  X-ray examination of the lumbar spine was normal, 
except for a very small Schmorl's node along the superior end 
plate of L-2.  There were tiny traction spurs at L-5 and the 
findings were described as essentially unchanged since April 
1992.  The pertinent assessment was mild intermittent 
lumbosacral strain without significant evidence of disc 
degenerative change.  The VA orthopedic surgeons noted that 
there was no measurable disability of the lumbar spine and 
that the veteran's symptoms were attributed equally to his 
service as a cook and obesity.

Pursuant to the Board's December 1998 remand, in July 1999, 
the VA RO afforded the veteran a fee-based examination by a 
private board-certified orthopedic surgeon.  The veteran 
reported injuring his back and hip in a fall in a galley in 
service and saw a corpsman but no fracture was diagnosed.  He 
complained of intermittent low back pain and denied lower 
extremity radiation of pain.  The veteran had occasional left 
buttock numbness and had weakness, fatigue, lack of endurance 
and stiffness with occasional flare-ups that he described as 
uncomfortable and distressing.  He denied having any other 
spine injuries.  

On examination, the veteran was described as moderately obese 
and able to walk without a cane or other assistive ambulative 
devices.  Lumbar spine examination showed no evidence of 
splinting, spasm or tenderness.  His lumbar spine had normal 
and full range of motion, with negative straight-leg raising, 
bilaterally, and normal motor strength.  X-ray examination of 
the lumbar spine showed minimal anterior osteophyte formation 
at the superior aspect of L-4 that was not pathologic in 
finding and an otherwise normal lumbar spine.  There was no 
evidence of any acute or old trauma in the lumbar spine.  The 
orthopedist noted that the veteran gave a history of a lumbar 
spine contusion in 1986 and described intermittent low back 
pain and no significant radicular complaints.  Current 
examination findings showed no evidence of lumbar spinal 
pathology or neurologic impingement.  The specialist said 
that past and current x-rays showed no evidence of lumbar 
spine pathology.  The orthopedic examiner found no evidence 
of back disability, and no evidence of back pathology.

Analysis

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 1126 F.3d 1464 
(Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).

The veteran has contended that service connection should be 
granted for lumbosacral strain.  While the record 
demonstrates that low back strain was assessed in 1978, 
lumbosacral strain was not found on separation from service.  
Moreover, on VA examinations after the veteran's separation 
from service, there was no showing that the veteran had a 
current back disorder related to service.  While VA examiners 
diagnosed lumbosacral strain in June 1988 and diskogenic 
disease of the upper lumbar spine with degenerative arthritis 
in April 1992, a June 1994 VA special orthopedic examination 
report reflects no evidence of any gross functional 
disability to the veteran's spine.  Further, three board-
certified orthopedic surgeons examined the veteran and found 
no lumbar disability.  Although, in August 1996, two VA 
orthopedic surgeons diagnosed mild intermittent lumbosacral 
strain without significant evidence of disc degenerative 
change, they found no measurable disability of the veteran's 
lumbar spine.  

More importantly, in July 1999, a private orthopedic surgeon 
who reviewed the veteran's claims file and examined him found 
no evidence of lumbar spinal pathology or neurologic 
impingement.  The orthopedic specialist diagnosed lumbar 
contusion, resolved.  Additionally, this orthopedist stated 
that past and current x-rays showed no evidence of lumbar 
spinal pathology and the doctor concluded that there was no 
evidence of back disability.  In sum, a longitudinal review 
of the evidence reveals no currently diagnosed lumbosacral 
strain.  Furthermore, the veteran has submitted no evidence 
to show that he currently has lumbosacral strain.  In short, 
no medical opinion or other medical evidence showing that the 
veteran currently has lumbosacral strain has been presented.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran currently has 
lumbosacral strain.  Thus, this claim may not be considered 
well grounded.  38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. 
§ 3.303.  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for lumbosacral strain on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection is denied for lumbosacral strain.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

